Title: To Thomas Jefferson from James Madison, 30 September 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Gray’s Sepr. 30. 1805
                  
                  I duly recd. your favor of     from which I learn your purpose of meeting the Heads of Depts. in consultation on the 4th. of Ocr. It is no little mortification that it will not be in my power to obey the summons. Mrs. M’s afflicted knee which has already detained me so long, tho’ I trust perfectly healed, is in so tender a state, and the whole limb so extremely feeble, that she could not be put on the journey for some days to come without a manifest risk, the more to be avoided on the road, as she would be out of the reach of the necessary aid. If it were possible to place her in such a situation here as would justify my leaving her, I shd. not hesitate to set out without her, and either return or send for her. But no such situation can be found out of the City, and there the attempt is forbidden by the existing fever which is understood too, to be growing considerably worse. There is another obstacle in my way which will oblige me to wait a few days longer. On the whole, I shall not be able to set out before thursday or friday. I shall make it the first of those days if possible & shall be as expeditious on the journey as circumstances will permit.
                  Since I recd. your letter I have turned in my thoughts the several subjects which at the present moment press on the attention of the Executive.
                  With respect to G.B. I think we ought to go as far into an understanding on the subject of an eventual coalition in the war, as will not preclude us from an intermediate adjustment if attainable, with Spain. I see not however much chance that she will positively bind herself not to make peace whilst we refuse to bind ourselves positively to make war; unless indeed some positive advantage were yielded on our part in lieu of an engagement to enter into the war. No such advantage as yet occurs, as would be admissible to us and satisfactory to her.
                  At Paris, I think Armstrong ought to receive instructions to extinguish in the French Govt. every hope of turning our controversy with Spain into a French job public or private, to leave them under apprehensions of an eventual connexion between the U.S. & G.B. and to take advantage of any change in the French Cabinet favorable to our objects with Spain.
                  As to Spain herself our question is whether Bowdoin ought to proceed or not to Madrid. My opinion is that his trip to G.B. was fortunate, and that the effect of it will be aided by his keeping aloof untill occurrences shall invite him to Spain. I think it will be expedient not even to order Ewing thither for the present. The nicest question however is whether any or what step should be taking for a communication with the Spanish Govt. on the points not embraced by the late negociation. On this question my reflections disapprove of any step whatever, other than such as may fall within the path to be marked out for Armstrong; or as may lie in the sphere of Claiborne’s intercourse with the Marquis de C. Calvo.
                  Perhaps the last may be the best opportunity of all for conveying to Spain the impressions we wish, without committing the Govt. in any respect more than may be adviseable. In general it seems to me proper that Claiborne should hold a pretty strong language in all cases, and particularly that he should go every length the law will warrant agst. Morales & his project of selling lands. If Congs. should be not indisposed, proceedings may be authorized that will be perfectly effectual, on that as well as other points. But before their meeting there will time to consider more fully what ought to be suggested for their consideration.
                  The Merchts are much alarmed at the late decisions in G.B. agst. their trade. It is conjectured that several millions of property are afloat, subject to capture under the doctrine now enforced. Accept assurances of my constant & most respectful attacht.
                  
                     James Madison 
                     
                  
               